This is assumpsit for the sum agreed to be paid as the hire of a slave in 1842. The writ was issued in 1848. The defendant relied on the statute of limitations. There was a special replication of a promise to pay within three years, upon which issue was joined. To prove the new promise, plaintiff gave evidence of a conversation   (98) between himself and defendant in 1847, in which plaintiff demanded payment of the hire of the slave; defendant replied he was not then ready to do so; plaintiff thereupon requested him to give his note; defendant asked, "Will not other notes or judgments do?" Plaintiff replied, "Yes, if they are good." Defendant said, "They shall be good, or, if they are not, I will make them good."
The court instructed the jury to find for the defendant, being of opinion that this evidence did not remove the bar of the statute. Counsel *Page 78 
of plaintiff then requested the court to instruct the jury that if in their opinion the defendant had acknowledged that the debt was still subsisting, or that he meant, by the language used, to promise to pay it, in either event plaintiff was entitled to a verdict, the counsel insisting that the meaning of the defendant under the circumstances was a question of fact to be ascertained by the jury. This was refused, and for this the plaintiff excepted. A verdict was rendered for the defendant upon the plea of the statute of limitations, and from the judgment thereon the plaintiff appealed.
When this case was before us in 1850, 33 N.C. 447, there was no evidence from which it could be inferred that the proposal to pay in notes was accepted, and it was held to be within the principle of Wolf v.Fleming, 23 N.C. 290. As the case now comes up, the plaintiff has a right to insist that it should be taken that the proposal was accepted, and that it was agreed that the debt should be paid in good notes. The point is this: Does a promise to pay in good notes sustain the replication of a new promise to pay within three years? In other words, is a promise to pay in good notes, the same in its legal effect as a (99)  promise to pay in money? The difference is so obvious as almost to make it unnecessary to point it out. A. owes B. $100. The action is barred by the statute of limitations. A. says, "I will give you a horse that is worth $100 in satisfaction of the debt." B. agrees to the proposition; but A. afterwards refuses to deliver the horse, and thereupon B. brings suit — not on the special promise, but for the original debt, and, in reply to the statute of limitations, alleges a new promise to pay, and for proof relies on the promise to deliver a horse. Counsel for plaintiff admits that a promise to pay means a promise to pay the money — specie. But he suggests that a promise to pay the notes of individuals is the same as a promise to pay in bank bills, and asks: Suppose the defendant had promised to pay in notes of the "Bank of the State," would not that support the allegation of a new promise? The fallacy of the argument is in this: Bank bills are so generally received as money that they not only represent money, but, in common parlance, are taken to mean money. In our case it was evidently not the intention of the defendant to assume to pay the debt in money or in bank bills, because he assumesspecially to pay it in notes or judgments on third persons, whom he will guarantee to be good. This cannot in any way be construed to be a promise to pay in money.
The other ground of exception, because the meaning of the words ought to have been left to the jury, was properly abandoned.
PER CURIAM.                                                Affirmed.
Cited: McCurry v. McKesson, 49 N.C. 512. *Page 79 
(100)